UNITED STATES DISTRICT COURT
SOUTHERN D!SlRICT OF NEW YORK '·                   ·· ·. ··"--           11
 United States of America                    ~~!~·   .:          . .
                                                                               Order of Restitution
                                               ~~~CALLY             D     .'
                V.                               -----,-.-t-rrr-11-:::~ I.
                                                                                   17 Cr. 638 (JSR)

 BARRY SCHWARTZ,
                                                                         I
                            Defendant.


       Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Christine Magdo and Negar Tekeei,

Assistant United States Attorneys, of counsel; the presentence report; the Defendant's conviction

on Count One of the above Indictment; and all other proceedings in this case, it is hereby

ORDERED that:

       1. Amount of Restitution. BARRY SCHWARTZ, the Defendant, shall pay restitution in

the total amount of $2,360,631.54 to the victims of the offense charged in Count One of the

Indictment. The names, addresses, and specific amounts owed to each victim are set forth in the

Schedule of Victims attached hereto. Upon advice of a change of address, the Clerk of the Court

is authorized to send payments to the new address without further order of this Court.

       2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for the offenses in this matter.

Specifically, the Defendant's liability for restitution is joint and several with Lisa Bershan, who is

charged in S 1 17 Cr. 638 (JSR), and Joel Margulies, who is charged in S2 17 Cr. 638 (JSR).

Defendant's liability for restitution shall continue unabated until either the Defendant has paid the

full amount ofrestitution ordered herein, or every victim has been paid the total amount of his loss

from all the restitution paid by the Defendant and co-defendants in this matter.
       3. Sealing. Consistent with 18 U.S.C. §§ 377l(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49 .1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York
       February  1!J.,
                   2020




                                              UNITED STATES DISTRICT JUDGE




                                                  2
